SENTENCIA.
En la Ciudad de San Juan de Puerto Rico, á diez de Junio de mil novecientos dos, en los autos seguidos en el Tribunal de Distrito de Arecibo por Don Pablo Vidal y Roselló contra los esposos Encarnación Mercado y Julia González y la viuda Rita González, sobre desahucio de una finca rústica; pendiente ante Nos á virtud del recurso de casación por infracción de ley, interpuesto por los deman-dados, cuya representación ha llevado en este Tribunal su Abogado defensor Don Elpidio de los Santos, habiendo sido representada la parte recurrida por su Abogado Don Antonio *534Alvarez Nava. — Resultando.: Que interpuesta demanda en el Tribunal del Distrito de Arecibo, en catorce de Agosto del año próximo pasado, por el Abogado Don Ramón Largó y Aguilué,- á nombre de Don Pablo Vidal y Roselló, contra los esposos Encarnación Mercado y Julia González y la viuda Rita González s'obre desahucio de una finca rústica, de la propiedad del actor, radicada en el barrio de Los Angeles,' del término municipal de Utuado, de ochenta cuerdas de extensión, que le pertenecía por haberle sido adjudicada en pago en el ejecutivo que siguiera contra Doña Marcelina González y Cortés en cobro de pesos; y en cuya finca existían dos casas que venían ocupando en precario y sin pagar merced los demandados con sus respectivas fami-lias y se negaban á desalojarlas, no obstante haber sido requeridos para ello con más de un mes de anticipación; citadas las partes para el juicio verbal que requiere la ley y celebrado el acto con asistencia de los respectivos abogados defensores, como no estuviera conforme el de los deman-dados con los hechos alegados por el actor, se le confirió traslado de la demanda, que evacuó oponiéndose, y alegando las excepciones de falta de personalidad en el demandante Don Pablo Vidal y Roselló, por haber vendido la finca objeto del desahucio á Don Gabriel Pons y carecer por .tanto de personalidad para establecer la demanda; y en los demandados porque ellos no poseían en precario, como se asegura por el actor, sino á título de dueños; y en cuanto al fondo, que el demandante carecía de acción para reclamar el desahucio, porque no poseyendo ellos en precario, sino á virtud de un título justo, no podían ser desposeídos de la finca sin ser antes oídos y vencidos en el correspondiente juicio de propiedad. — Resultando: Que en unión de la demanda acompañó el abogado representante del actor, copia certificada expedida por el Secretario del Tribunal del Distrito de Arecibo del auto de adjudicación de la finca objeto del desahucio á favor de Don Pablo Vidal y Roselló, en el ejecutivo seguido por el mismo contra Doña Marcelina *535González y Cortés, en cobro de pesos, y el escrito y diligen-cias originales practicadas á instancia de Don Miguel García, como apoderado del mismo Vidal y Roselló, ante el Juzgado Municipal de Utuado, para que se requiriera á los esposos Encarnación Mercado y Julia González y á la viuda Rita del mismo apellido, á fin de que. en el término de un mes, á contar desde el requerimiento, desalojaran con sus familiares las dos casas y estancia de referencia que venían ocupando en precario y sin pagar renta ni merced á su dueño el Sr. Vidal y Roselló, y cuyo acto tuvo lugar efectivamente el cinco de Enero de mil novecientos uno. — Resultando : Que abierto el juicio á-prueba, practicadas las propuestas y termi-nado el juicio oral, dictó sentencia el Tribunal del Distrito de Arecibo en veinte y cuatro de Octubre del año próximo pasado, declarando no haber lugar á las excepciones de falta de personalidad en el demandante y en los demandados, alegadas por éstos, y con lugar el desahucio interpuesto por Don Pablo Vidal, y Roselló contra Encarnación Mercado, su esposa Julia González y Rita González, á quienes se aper-cibirá para que si dentro del término de veinte días no desalojan la finca que ocupan se procederá á su lanzamiento; reservándoles su acción para que exijan en el juicio cuya cuantía corresponda, la indemnización de daños y perjuicios que entiendan puedan existir, con las costas á los deman-dados. — Resultando: Que contra esta sentencia interpuso recurso de casación por infracción de ley el abogado Don Elpidio de los Santos, á nombre de los demandados Encar-nación Mercado y Julia y Rita González, como comprendido en los casos 1°, 2?, 3? y 7? del artículo 1,690 de la Ley de Enjuiciamiento Civil, que le fué admitido, y elevados los autos á esta Superioridad, donde comparecieron las partes, y entregados al abogado defensor de los recurrentes para formalizar el recurso, así lo verificó, alegando como fun-damentos del mismo, los siguientes: — 1? Infracción del artículo 358 de la Ley de Enjuiciamiento Civil, porque habiendo alegado los demandados la falta de acción en el *536demandante, el fallo recurrido se limitaba á resolver sobre las excepciones de falta de personalidad propuestas por los mismos demandados en el acto del juicio, incurriendo bajo este concepto en manifiesta incongruencia, por no haber resuelto sobre uno de los extremos que fueron objeto del debate. — 2? Infracción de los artículos 1,214 y 1,571 del Código Civil y 1,563 de la Ley de Enjuiciamiento Civil, en su número 3?, porque incumbiendo la prueba de las obliga-ciones al que reclama su cumplimiento, así como la de su exclusión al que la opone, Don Pablo Vidal y Roselló no había probado que los demandados poseyeran la estancia en precario; antes al contrario, estaba acreditado que poseían á título de dueños, como herederos de sus difuntos padres, Don Marcelino y Doña Marcelina González, y sin embargo se declaraba con lugar la demanda de desahucio fundada en un título, cuya existencia no se había justificado cumplida-mente. — Y 3? Por error de hecho y de derecho en la apre-ciación de las pruebas, porque resultando de la practicada por los demandados que venían poseyendo la finca objeto del desahucio á título de dueños, ó sea como herederos ab intes-tato de sus difuntos padres Don Marcelino y Doña Marcelina González, se declaraba sin embargo que venían poseyéndola en precario, que son conceptos completamente distintos y hasta, incompatibles. — Resultando : Que sustanciado el re-curso, se señaló día para la vista, con citación de las partes, á cuyo acto sólo concurrió el abogado defensor de la parte recurrida, que impugnó el recurso. — Siendo Ponente el Pre-sidente del Tribunal Don José S. Quiñones. — Considerando: Que fundada la demanda de desahucio establecida por Don Pablo Vidal y Roselló contra los esposos Encarnación Mercado y Julia González y la viuda Rita González, en el hecho de estar ocupando las casas y finca rústica objeto del desahucio, en concepto de precario y sin pagar merced alguna á su legítimo dueño, y para cuyo desalojo habían sido requeridos con más de un mes de anticipación; y ale-gadas en el escrito de contestación á la demanda las excep-*537ciones de falta de personalidad en el demandante y en los demandados y, en cuanto al fondo de la cuestión, la de falta de acción en el actor, por no ser cierto que los demandados ocuparan la estancia y casas en precario sino en concepto de dueños, como herederos ab intestato de sus difuntos padres Don Marcelino y Doña Marcelina González, la sentencia dictada por el Tribunal del Distrito de Arecibo, que expre-samente declara no haber lugar á las excepciones alegadas de falta de personalidad en el demandante y en los deman-dados, y con lugar el desahucio, condenándolos en su conse-cuencia á que desalojen la finca en el término de quince días, apercibidos de lanzamiento, con las costas, resuelve las cuestiones propuestas en la demanda y en la contestación y no infringe el artículo 358 de la Ley de Enjuiciamiento Civil, en el concepto que se expresa en el primer motivo del recurso. — Considerando: En cuanto á los artículos 1,214 y 1,571 del Código Civil, á que se refiere el segundo motivo, que tampoco han podido ser infringidos por la sentencia, toda vez que fundado como lo ha sido el desahu-cio en el hecho de venir ocupando los demandados la estancia y casas de referencia en precario y sin pagar merced á su legítimo dueño, y estimado con lugar el desahucio, la sentencia que así lo declara no ha podido infringir los artículos que se citan del Código Civil, que ninguna apli-cación tienen al caso que se ventila, puesto que el primero se refiere á la prueba de las obligaciones en general y el segundo á uno de los modos de terminarse el contrato de arrendamiento, que no ha sido el fundamento de la demanda, por más que este último artículo haya sido citado con alguna impropiedad en uno de los considerandos de la sentencia.— Considerando: Que procede el desahucio contra cualquiera persona que tenga en precario la finca, sea rústica ó urbana, siempre que fuere requerido con un mes de anticipación para que la desocupe; y que concurriendo estas circunstan-cias en- los demandados Encarnación Mercado y Julia y Rita González, según la apreciación hecha por la Sala *538sentenciadora, que no ha sido impugnada en legal forma, es evidente que al declararse con lugar el desahucio no se ha infringido el artículo 1,563 de la Ley de Enjuiciamiento Civil en su caso 3?, cuya infracción se alega también en el tercer motivo del recurso. — Considerando: Que la aprecia-ción de las pruebas es de la exclusiva competencia de la Sala sentenciadora, mientras no se acredite que al hacerla haya incurrido en algún error de hecho ó derecho en la forma que requiere el párrafo 7? del artículo 1,690 de la Ley de Enjuiciamiento Civil; y que no habiéndose ajustado á esos preceptos la representación de los recurrentes al impugnar en general la apreciación de las pruebas hechas por el Tribunal de Arecibo, sin expresar el acto ó docu-mento auténtico que acredite el error de hecho cometido por dicho Tribunal ni la ley ó leyes relativas al valor probatorio de los diferentes medios de prueba, que hayan podido ser infringidas por el mismo Tribunal sentenciador, tampoco procede estimarse el recurso por ese motivo. — Fallamos: Que debemos declarar y declaramos no haber lugar al recurso de casación por infracción de ley interpuesto por la representación de los esposos Encarnación Mercado y Julia González y la viuda Rita González, contra la expresada sentencia del Tribunal de Distrito de Arecibo, con las costas á los recurrentes; y con devolución de los autos, comuni-qúese esta resolución al Tribunal sentenciador á los efectos consiguientes. — Así por esta nuestra sentencia, que se pu-blicará en la Gaceta Oficial, lo pronunciamos, mandamos y firmamos.
José S. Quiñones. — José G. Hernández. — José M? Figue-ras. — Louis Sulzbacher. — J. H. McLeary.
Publicación. — Leída y publicada fué la anterior sentencia por el .Sr. Presidente del' Tribunal Don José S. Quiñones, celebrando audiencia pública dicho Tribunal en el día de hoy, de que certifico como Secretario, en Puerto Rico á diez de Junio de mil novecientos dos.— Antonio F. Castro, Secretario.